                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 THOMAS W. ZACH,

                               Plaintiff,
          v.

 SCOTT HETH, ROBERT SCHENCK,                                               ORDER
 TROY HERMANS, SECURITY GUARD HANSEN,
 R.N. GRAY, SECURITY GUARD KOHLOFF,                                     17-cv-693-jdp
 MS. JACKIE, WELCOME ROSE,
 BECKY RASMUSSEN, JOHN DOES NO. 1–2,
 and NURSE JANE DOE.

                               Defendants.


         Plaintiff Thomas W. Zach, appearing pro se, alleges that prison officials retaliated

against him in various ways while he was incarcerated. He brings claims under the First and

Eighth Amendments to the United States Constitution and under a Wisconsin-law intentional-

infliction-of-emotional-distress theory. Defendants have filed a motion to dismiss the

intentional-infliction-of-emotional-distress claims, contending that Zach did not file those

claims    within    the   applicable    three-year   Wisconsin-law    statute    of   limitations,

Wis. Stat. § 893.57 (“Intentional torts”). See Dkt. 15.

         Zach has responded by stating that he filed his lawsuit within the six-year statute of

limitations. Although he does not cite a specific statute, I take him to be referring to the then-

six-year limitation period applying to claims brought under 42 U.S.C. § 1983 in Wisconsin,

§ 893.53. See, e.g., Gray v. Lacke, 885 F.2d 399, 408–09 (7th Cir. 1989). But Zach’s intentional-

infliction-of-emotional-distress claims do not fall under this statute of limitations; they fall

under § 893.57, which gives only a three-year period to file this type of a claim. See Hammer v.

Hammer, 142 Wis. 2d 257, 260 n.4, 418 N.W.2d 23, 23 n.4 (Ct. App. 1987) (Section 893.57
applies to claims for intentional torts “such as “assault, battery or intentional infliction of

emotional distress”). Zach’s complaint details events that took place in 2011 and 2012, more

than three years before he filed this lawsuit in 2017. So I will grant defendants’ motion to

dismiss Zach’s Wisconsin-law intentional-infliction-of-emotional-distress claims. The case will

proceed on Zach’s First and Eighth Amendment claims only.

         Zach also asks for a stay of all deadlines through October 12, 2019, because he will be

providing around-the-clock care for his 90-year-old mother, who had knee replacement surgery

in early July. Dkt. 19. I previously told Zach that I would consider extensions of court deadlines

if Zach encounters health-based impediments to producing written documents or appearing in

court. His current submission satisfies me that he will be unable to litigate the case while he

cares for his mother. I note that we have already postponed the preliminary pretrial conference

for Zach’s recovery for his own surgery. Dkt. 10, at 2. I will direct the clerk to schedule the

preliminary pretrial conference for a date soon after October 12, 2019, and barring other major

health-related impediments I expect the case to proceed with the court’s ordinary pace from

there.




                                                2
                                   ORDER

IT IS ORDERED that:

1. Defendants’ motion to dismiss plaintiff Thomas W. Zach’s intentional-infliction-of-
   emotional-distress claims, Dkt. 15, is GRANTED.

2. Plaintiff’s motion for a stay of proceedings, Dkt. 19, is GRANTED.

Entered August 13, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      3
